197.  It gives me great pleasure to extend to the President my warm congratulations on his election to the high office of President of the twenty-seventh session of the United Nations General Assembly. I hope that this session of the General Assembly over which he presides will be able, with more vigor and tenacity, to achieve the noble principles proclaimed by the Charter.
198.	I have pleasure also, in my capacity as the first Foreign Minister of the State of Qatar, to address the representatives of the world community for the first time since the independence of my country, which has enabled us to adopt a policy of domestic reform and to establish foreign relations in the hope that Qatar would take its rightful place in the world community in order to pursue constructive social progress, economic advancement and fruitful co-operation with other nations for the mutual benefit and welfare of all mankind.
199.	Before my country joined this Organization last year, it was associated to it by its belief in the purposes and principles of the Charter and by the practical contribution it was making to its field of work. My country follows with great interest the activities of the United Nations in all fields, particularly those fields of work of concern to the specialized agencies related to it.
200.	Our belief in the purposes and principles of the Charter of the United Nations was forcefully expressed by H.R.H. Sheikh Khalifa Bin Hamad Al-Thani, Emir of the State of Qatar, on the eve of our independence, when he said:
"The State accepts the obligations contained in the Charter of the United Nations, and believes in the purposes and principles of the Charter, which advocates the right of peoples to self-determination, international co-operation for the welfare of mankind, the prevalence of peace and security all over the world, and the obligation of nations to solve their differences by peaceful means and to establish relations between themselves on the principles of justice and equality according to the principles of international law."
201.	The State of Qatar joined the United Nations in the hope that the United Nations would concert its efforts in order to fulfill the purposes and principles of its Charter. But a number of this Organization's resolutions have never been implemented. There was an armed aggression against Arab countries, Members of this Organization, launched by Israel in 1967, during which Israel occupied by sheer force Arab lands. Despite the several United Nations resolutions condemning Israel, Israel still refuses to implement those resolutions and refuses to withdraw from the occupied Arab territories. Israel also frustrated the mission of Mr. Gunnar Jarring, the Special Representative of the United Nations Secretary-General; but in spite of all that, the United Nations did not take any action in fulfillment of the Articles of the Charter to repel the aggression.
202.	That is not all. The hand of Israel reached to the Holy Places for the purpose of destroying and altering holy Jerusalem. Then occurred the burning of the Al Aqsa Mosque, which led the Security Council in its resolution 271 (1969) to condemn Israel strongly for the measures it was adopting to change the status of Jerusalem.
203.	We all know that the United Nations has recognized the established and legitimate rights of the Palestinian people and proclaimed that full respect of these rights was essential for the establishment and prevalence of a permanent and just peace in the area. But Israel, which was responsible for the displacement of the Palestinian people from their homes, is still pursuing its expansionist policy and uses all methods to oppress the people of Palestine. The resolutions of the United Nations regarding the legitimate rights of the Palestinian people are disregarded and blocked, a matter which, to our regret, creates doubts about the effectiveness of this Organization as an instrument for maintaining peace.
204.	We therefore strongly advocate and insist that the United Nations see to it that its resolutions are implemented according to the Charter; hence it should force Israel to withdraw from aL the Arab territories which it occupied in 1967 and restore all the legitimate rights of the Palestinian people so that the United Nations can work with dignity as an effective instrument for the preservation of peace.
205.	My country admires the great tasks which the United Nations is performing in the economic, social, health and educational fields, and we believe that an expansion of work in these fields and the securing of the necessary funds for them would be the best and most constructive means for the creation of a better international community in which all people can live prosperously and in peace and security.
206.	The Charter of the United Nations is a grand Charter. It contains all the principles cherished by man for a free, peaceful and secure life. But that goal cannot be achieved unless the spirit of justice encompasses all nations and unless all nations abide by the principles of the Charter and implement the resolutions based on it. Then and only then can freedom, equality and international peace and security prevail.
